DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-15 are pending.
2.	The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elements comprising the system as set forth in claims 1 and 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
4.	Claims 1-15 are objected to because of the following informalities:
A.	As per claim 1, in the last line “otherguidance” should be 
--other guidance--.
B.	As per claim 6, the claim is not in conformance with MPEP 608.01(m) which requires the claim to consist of a single sentence.
C.	As per claim 15, the claim is not in conformance with MPEP 608.01(m) which requires the claim to consist of a single sentence.
D.	All claims depending from an objected claim are also objected to for the same reasons. 
Appropriate correction is required.
5.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 1, at line 4 “the operator” lacks antecedence since there is no previous recitation of an operator (note line 1 does refer to a driver).  At line 5 “the tractor and trailer” lacks antecedence since there is no previous recitation of a tractor and trailer.
B.	As per claim 4, “the yard/external communicator” and “the vehicle” lack antecedence since these elements are not previously recited in claim 1.

D.	As per claim 7, “the tractor’s rear view mirrors” lacks antecedence since there is no previous recitation of a tractor’s rear view mirrors.
E.	As per claim 8, “the operator” lacks antecedence since there is no previous recitation of an operator.
F.	As per claim 9, “the yard” lacks antecedence since there is no previous recitation of a yard in claim 1.
G.	As per claim 10, “the maneuver performed” and “the operator” lack antecedence since these elements are not previously recited in claim 1.
H.	As per claim 11, “the operator” and “the proposed trajectory” lack antecedence since these elements are not previously recited in claim 1.
I.	As per claim 12, “the yard” lacks antecedence since there is no previous recitation of a yard in claim 1.
J.	As per claim 13, “the operator, yard or warehouse” and “the desired bay” lack antecedence since these elements are not previously recited in claim 1.
K.	As per claim 14, “the bays” lack antecedence since there is no previous recitation of bays in claim 1.
L.	As per claim 15, “the rubber bumpers” lack antecedence since there is no previous recitation of rubber bumpers.
6.	Claims 1-15, as best interpreted given the deficiencies noted above are distinguishable over the prior art of record.  The closest prior art appears to be Abbas et al. (US 9,821,808) which assists a driver in backing a trailer into a selected dock (boat 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The remaining cited documents represent the general state of the art of assisting in docking of a trailer.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661